DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed January 18, 2022 have been fully considered but they are not persuasive. In response to applicant's argument that Lipthal is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Lipthal is being used to teach known shapes of nozzles, where the field of endeavor is spraying nozzles which is supported by the prior art reference and thus is a valid basis for a prior art rejection.  With respect to the newly added claim limitation, please see the rejection below.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 11-12 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0246360 to Yamaski et al. (Yamaski) in view of U.S. Publication No. 2007/0069049 to Lipthal et al. (Lipthal) and U.S. Patent No. 5,460,490 to Carr et al. (Carr).
Regarding claim 1, where Yamaski teaches a tube (205; 0047) having a proximal portion (see ex. fig. 1) adapted to receive an irrigation solution (51; 0042), a distal portion having a nozzle (207; 0047) and an intermediate portion (see ex. fig. 1) for transporting the solution, the tube having a manipulable barrel (tube located within element 210; 0051) portion to position the device relative to the wound site, a peristaltic pump (60; 0044) connected to a source of irrigation fluid and to an inlet of the tube (0044), but fails to explicitly teach the nozzle has a body formed with a distally leading channel presenting a semispherical first spatial conformation and a proximally leading opening formed in the body presenting a second spatial conformation intersecting the semispherical terminus, defining an effective diameter of the nozzle that determines a corresponding spray pattern from the nozzle onto the wound or a flow rate of about 800-2550 ml/minute.
Lipthal teaches the nozzle (10) has a body formed with a distally leading channel (22) presenting a semispherical first spatial conformation (see ex. fig. 2) and a proximally leading opening (14) formed in the body presenting a second spatial conformation (see ex. fig. 1) intersecting the semispherical terminus, defining an 
Carr teaches the pump delivering a flow rate between with an overlapping range of 800 milliliters per minute to about 2550 milliliters per minute (Col. 5 ln. 45-49).
It would have been obvious to one of ordinary skill in the art at the time of filing to have included the nozzle of Lipthal with the device of Yamaski in order to allow for uniform irrigation of the wounds (0014) and to have the flow rate of between 800-2550 ml/min of Carr based on the procedure to be performed, examiner notes that applicant does not place criticality on the claimed flow rate and therefore since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

    PNG
    media_image1.png
    342
    593
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    603
    621
    media_image2.png
    Greyscale

Regarding claim 2, Yamaski in view of Lipthal and Carr teach the claim limitations of claim 1, where Lipthal teaches wherein the proximally leading opening has a geometry selected from a wedge, a cone (see fig. 1, 0014), a tetrahedron or a star shape formation in the body.  
Regarding claim 3, Yamaski in view of Lipthal and Carr teach the claim limitations of claim 1, where Yamaski teaches wherein the nozzle is in a fixed position on a distal tip of the tube (see ex. fig. 1; 0141).  
Regarding claim 4, Yamaski in view of Lipthal and Carr teach the claim limitations of claim 1, where Yamaski teaches wherein the tube is captured within a hand piece that prevents rotation of the tube relative to the hand piece (0066, 0078- where Kidman teaches the ledges and web structure to have a compression hold on the tube to keep it in place).  
Regarding claim 11, Yamaski in view of Lipthal  and Carr teach the claim limitations of claim 2, where Lipthal teaches wherein the nozzle has a proximally leading generally wedge shaped formation in the body of the nozzle and presents an apical 
Regarding claim 12, Yamaski in view of Lipthal and Carr teach the claim limitations of claim 2, where Lipthal teaches wherein the nozzle has a proximally leading generally conically shaped formation in the body of the nozzle, the cone presenting an apical spatial conformation that intersects with the semispherical terminus of the channel (see fig. 2, 0060).
Regarding claim 34, Yamaski in view of Lipthal and Carr teach the claim limitations of claim 1, where Yamaski teaches further comprising a foot pedal (30) coupled to the pump and configured to control operation of the pump based on manipulation of the foot pedal by a user (0049)
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claim(s) could either not be found or was not suggested in the prior art of record. The subject matter of independent claims 20 not found or suggested is the bag further contains a biocidal flocculent material that solidifies effluent within the bag for collection and disposal.  The combination of the recited features is the basis for allowability. The subject matter of independent claims 27 not found or suggested is irrigation system with a hand piece without relative movement between nozzle, tube and hand piece and a peristaltic pump with a flow rate of about 800-2550 ml/minute.  The combination of the recited features is the basis for allowability.
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E EISENBERG whose telephone number is (571)270-5879. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783